DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 9/30/2021 has been entered and made of record.
Acknowledgment 
Claims 1, 4, and 12-13, amended on 9/30/2021, are acknowledged by the examiner.  
Claims 19-22, added on 9/30/2021, are acknowledged by the examiner. 
Claims 2-3, canceled on 9/30/2021, are acknowledged by the examiner. 

Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Response to Arguments 
Presented arguments with respect to claim 1 and its dependent claims have been fully considered, how they are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 1, 4-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scales (US Patent 9,229,230 B2), (“Scales”), in view of Karcher (US Patent Application Publication 2012/0097741 Al), (“Karcher”), 

Regarding claim 1, Scales meets the claim limitations, as follows:
A camera system ((i.e. augmented reality systems) [Scales: col. 1, line 17; Fig. 1] for use with a weapon having a weapon sight (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1], the camera system ((i.e. augmented reality systems) [Scales: col. 1, line 17; Fig. 1] comprising: a display ((i.e. an information-enhanced heads up display (HUD)) [Scales: col. 2, line 40-41]; (i.e. a user display) [Scales: col. 2, line 46]); a camera configured to be mounted to the weapon (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1] and operatively coupled to the display (i.e. Using information from sensors 13 and 18, a computer within control unit 16 determines orientation of the line of sight for goggles 11 relative to the line of sight for scope 17. As described in more detail below, this permits superimposition of an image from) [Scales: col. 8, line 53-57; Figs. 3-4; 6A-B]; a manual windage adjustment configured to horizontally adjust the camera ((i.e. Adjusting for these and other differences between scope 17 and goggles 11 so as to determine a linear distance up or down on user display 70 (and an image rotation) is within the ability of persons skilled in the art once such persons are supplied with information provided herein) [Scales: col. 8, line 53-57; Figs. 4-6H, 8A-9C, 12A-13B]; (i.e. calibration can be performed manually (typically in less than ten seconds)) [Scales: col. 14, line 22-23] ; (i.e. As yet another variation, a soldier might configure his system to display icons for friendly forces within a first range ( e.g., 300 meters) and for enemy positions within a second range ( e.g., 1000 meters), to display graphics for patrol routes within a third range ( e.g., 500 meters), to plot control measures with routes, etc) [Scales: col. 18, line 6-11]) with respect to the weapon sight when the camera is mounted to the weapon (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1]; and a manual elevation adjustment configured to vertically adjust the camera ((i.e. Adjusting for these and other differences between scope 17 and goggles 11 so as to determine a linear distance up or down on user display 70 (and an image rotation) is within the ability of persons skilled in the art once such persons are supplied with information provided herein) [Scales: col. 8, line 53-57; Figs. 4-6H, 8A-9C, 12A-13B]; (i.e. calibration can be performed manually (typically in less than ten seconds)) [Scales: col. 14, line 22-23]) with respect to the weapon sight when the camera is mounted to the weapon (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1]. 
Scales does not explicitly disclose the following claim limitations (Emphasis added).
A camera system for use with a weapon having a weapon sight, the camera system comprising: a display; a camera configured to be mounted to the weapon and operatively coupled to the display; a manual windage adjustment configured to horizontally adjust the camera with respect to the weapon sight when the camera is mounted to the weapon; and a manual elevation adjustment configured to vertically adjust the camera with respect to the weapon sight when the camera is mounted to the weapon.   
However, in the same field of endeavor Karcher further discloses the claim limitations and the deficient claim limitations, as follows:
a manual windage adjustment ((i.e. Manual windage correction adjustments) [Karcher: para. 0073; Figs. 2, 8]; (i.e. PAWS also has the ability to accept manual
input of windage and elevation offset corrections) [Karcher: para. 0090] ; (i.e. This aiming reticle can be manually adjusted with windage and elevation knobs located on the scope.) [Karcher: para. 0094]) configured to horizontally adjust the camera (i.e. Integrated GPS and digital compass, wherein the weapon sight is capable of full coordinate target location and designation. The weapon sight may be capable of marking GPS locations within an object scene with range indicators. Similarly, the user can point the scope to a given object in the scene, determine the range to the object either manually, with laser range finding, parallax, or similar method and then mark its downrange GPS location in the weapon sight for local or external reference.) [Karcher: para. 0137] with respect to the weapon sight  (i.e. The central optical elements including the imaging sensor and micro LCD assembly are, in some embodiments, mounted on an internal framework (not shown). In various embodiments, the windage and elevation adjustments move this framework in a manner similar to how a conventional riflescope functions to achieve the necessary angular offsets that are desired for alignment and configuration.) [Karcher: para. 0061; Figs. 2, 8] ((i.e. Manual windage correction adjustments) [Karcher: para. 0073; Figs. 2, 8]; (i.e. PAWS also has the ability to accept manual input of windage and elevation offset corrections) [Karcher: para. 0090] ; (i.e. This aiming reticle can be manually adjusted with windage and elevation knobs located on the scope.) [Karcher: para. 0094]) configured to vertically adjust (i.e. PAWS also has the ability to accept manual input of windage and elevation offset corrections) [Karcher: para. 0090] the camera with respect to the weapon sight  (i.e. The central optical elements including the imaging sensor and micro LCD assembly are, in some embodiments, mounted on an internal framework (not shown). In various embodiments, the windage and elevation adjustments move this framework in a manner similar to how a conventional riflescope functions to achieve the necessary angular offsets that are desired for alignment and configuration.) [Karcher: para. 0061; Figs. 2, 8] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales with Karcher to include the manual windage and elevation adjustments in the camera system.  
Therefore, the combination of Scales with Karcher will enable the user to obtain the necessary angular offsets that are desired for alignment and configuration [Karcher: para. 0061]. 

Regarding claim 4, Scales meets the claim limitations as set forth in claim 1.
Scales further meets the claim limitations as follows:
The camera system according to claim 1 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein, the manual windage adjustment and the manual elevation adjustment permit aligning the camera (i.e. calibration can be performed manually (typically in less than ten seconds)) [Scales: col. 14, line 22-23] so that the camera (i.e. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 62-65; Fig. 1] provides a camera view with an aim point that coincides with an aim point of the weapon sight (i.e. A calibration reticle corresponding to the goggles FOV centerline is shown in the goggles display. The user then moves rifle 19 so that a reticle corresponding to the centerline of scope 17 is aligned with the goggles reticle and presses a "calibration" button.) [Scales: col. 8, line 16-20].
Scales does not explicitly disclose the following claim limitations (Emphasis added).
The camera system according to claim 1, wherein, the manual windage adjustment and the manual elevation adjustment permit aligning the camera so that the camera provides a camera view with an aim point that coincides with an aim point of the weapon sight.
However, in the same field of endeavor Karcher further discloses the claim limitations and the deficient claim limitations, as follows:
the manual windage adjustment and the manual elevation adjustment permit ((i.e. PAWS also has the ability to accept manual input of windage and elevation offset corrections) [Karcher: para. 0090] ; (i.e. This aiming reticle can be manually adjusted with windage and elevation knobs located on the scope.) [Karcher: para. 0094]) aligning the camera so that the camera provides a camera view with an aim point that coincides with an aim point of the weapon sigh (i.e. The central optical elements including the imaging sensor and micro LCD assembly are, in some embodiments, mounted on an internal framework (not shown). In various embodiments, the windage and elevation adjustments move this framework in a manner similar to how a conventional riflescope functions to achieve the necessary angular offsets that are desired for alignment and configuration.) [Karcher: para. 0061; Figs. 2, 8].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales with Karcher to include the windage and elevation adjustments in the camera system.  


Regarding claim 5, Scales meets the claim limitations as set forth in claim 1.
Scales further meets the claim limitations, as follows:
The camera system according to claim 1 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the display is part of a handheld or wearable system (i.e. User display 70 is also slightly shaded so as to indicate that the goggles image is a night vision display) [Scales: col. 6, line 67 – col. 7, line 1 – Note: Goggle is a wearable device] that is configured to receive data relating to a camera view from the camera ((i.e. the goggles FOV centerline is shown in the goggles display. The user then moves rifle 19 so that a reticle corresponding to the centerline of scope 17 is aligned with the goggles reticle and presses a "calibration" button.) [Scales: col. 8, line 16-20]; (i.e. An aiming reticle 76 is located at the center of weapon view 74, and corresponds to the rifle aim point (as zeroed to the rifle at a specified range) and lies near the scope FOV centerline) [Scales: col. 7, line 30-32]; (i.e. ultra-wideband (UWB) transceivers may transmit video and sensor data from rifle 19, as well as video and sensor data from goggles 11) [Scales: col. 4, line 25-27]; (i.e. As described in more detail below, this permits superimposition of an image from scope 17 onto a display corresponding to a field of view of goggles 11) [Scales: col. 4, line 13-16]).  

Regarding claim 6, Scales meets the claim limitations as set forth in claim 1.
Scales further meets the claim limitations, as follows:
The camera system according to claim 5 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the handheld or wearable system ((i.e. a pair of goggles) [Scales: col. 1, line 24-25]; (i.e. System 10 includes a set of goggles 11 that are configured for wear by the user. Goggles 11 may be worn directly, may be attached to a helmet or other headgear (not shown), or worn in some other manner. The front side of goggles 11 faces outward (i.e., away from the user) when worn, and includes eyepieces 12 and other apertures (not shown) for receiving light or other (e.g., IR) input from the user's field of view. The rear side of goggles 11 faces the user when worn such that the user looks outward through eyepieces 12 and sees external objects within the goggles field of view.) [Scales: col. 3, line 28-37]) includes glasses ((i.e. a pair of goggles) [Scales: col. 1, line 24-25]; (i.e. the goggles FOV is a cone symmetrically centered about an optical centerline/line of sight (also referred to herein as the "goggles FOV centerline") extending from goggles 11) [Scales: col. 6, line 10-13]).  

Regarding claim 7, Scales meets the claim limitations as set forth in claim 1.
Scales further meets the claim limitations, as follows:
The camera system according to claim 6 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the glasses ((i.e. a pair of goggles) [Scales: col. 1, line 24-25]; (i.e. the goggles FOY is a cone symmetrically centered about an optical centerline/line of sight (also referred to herein as the "goggles FOV centerline") extending from goggles 11) [Scales: col. 6, line 10-13]) includes a heads-up display for displaying the camera view ((i.e. Goggles 11 in some
embodiments is a modified version of the AN/PVS-21 low profile night vision goggles with M-2755 Enhanced Heads Up Display available from Sensor Technology Systems, Inc. of Beavercreek, Ohio.) [Scales: col. 6, line 44-48]; (i.e. the goggles FOV is a cone symmetrically centered about an optical centerline/line of sight (also referred to herein as the "goggles FOV centerline") extending from goggles 11) [Scales: col. 6, line 10-13]).

Regarding claim 8, Scales meets the claim limitations as set forth in claim 7.
Scales further meets the claim limitations as follows:
The camera system according to claim 7 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the camera view is displayed  ((i.e. Goggles 11 in some embodiments is a modified version of the AN/PVS-21 low profile night vision goggles with M-2755 Enhanced Heads Up Display available from Sensor Technology Systems, Inc. of Beavercreek, Ohio.) [Scales: col. 6, line 44-48]; (i.e. User display 70 is also slightly shaded so as to indicate that the goggles image is a night vision display) [Scales: col. 6, line 67 – col. 7, line 1]; (i.e. the goggles FOV is a cone symmetrically centered about an optical centerline/line of sight (also referred to herein as the "goggles FOV centerline") extending from goggles 11) [Scales: col. 6, line 10-13]; (i.e. the goggles image is a night vision display. The
outer circle of FIG. 4 generally corresponds to the limit of the goggles FOY. The HUD portion of user display 70 is shown as a rectangular region 73 in the center portion of the goggles FOY. As explained in further detail below, various graphical indicia are overlaid within HUD 73) [Scales: col. 7, line 1-6; Fig. 4]) on one lens of the glasses (i.e. a pair of goggles) [Scales: col. 1, line 24-25].
Scales does not explicitly disclose the following claim limitations (Emphasis added).
The camera system according to claim 7, wherein the camera view is displayed on one lens of the glasses.
However, in the same field of endeavor Karcher further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. eyepiece lens assembly) [Karcher: para. 0059]; (i.e. A lens assembly between the micro LCD and the beamsplitter element allows the micro LCD image to be focused on the focal plane of the reticle so the optical image view of the target can be overlaid with status information from the display. In various embodiments, the scope's direct view reticle is of etched glass type and is visible at all times) [Karcher: para. 0063]; (i.e. Text, graphics, and/or imagery is then projected through the existing rifle's scope (along with the received target imagery) using a display source (such as a micro mirror array, or micro LED display) and a combination of one or more lens) [Karcher: para. 0150]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales with Karcher to include the windage and elevation adjustments in the camera system.  
Therefore, the combination of Scales with Karcher will enable the user to obtain the necessary angular offsets that are desired for alignment and configuration [Karcher: para. 0061].

Regarding claim 9, Scales meets the claim limitations as set forth in claim 7.
Scales further meets the claim limitations, as follows:
The camera system according to claim 7 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the glasses (i.e. a pair of goggles) [Scales: col. 1, line 24-25] also receive data that can be overlaid or displayed over the camera view ((i.e. the goggles image is a night vision display. The outer circle of FIG. 4 generally corresponds to the limit of the goggles FOV. The HUD portion of user display 70 is shown as a rectangular region 73 in the center portion of the goggles FOV. As explained in further detail below, various graphical indicia are overlaid within HUD 73. Also overlaid on HUD 73 is a weapon view 74 corresponding to (and generated from) the scope image) [Scales: col. 7, line 1-8; Fig. 4]; (i.e. The broken line 303 in FIG. 8A only shows the portion of goggles image 82 over which scope image 302 of FIG. 8B would be overlaid) [Scales: col. 11, line 67 – col. 12, line 1; Figs. 8A-8B]).  

Regarding claim 10, Scales meets the claim limitations as set forth in claim 5.
Scales further meets the claim limitations, as follows:
The camera system according to claim 5 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the handheld or wearable system (i.e. a pair of goggles) [Scales: col. 1, line 24-25] includes one or more processors that run an application (i.e. Processor 38 provides video output, via interface 42, to goggles 11 for presentation in a display generated within goggles 11) [Scales: col. 5, line 12-14].

Regarding claim 11, Scales meets the claim limitations as set forth in claim 10.
Scales further meets the claim limitations, as follows:
The camera system according to claim 10 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the application is used to set up an aim of the camera ((i.e. a user can be provided with a great deal of flexibility in selecting the types of information to be shown on the display. Such selection can take place during set-up or while the system is in use. For example, a soldier on patrol may choose to see display indicators for routes, rally points, indirect fire targets, preplanned control measures, etc. When the soldier is attacked or is about to enter a firefight, he or she might then place the weapon in a close-combat mode (e.g., by pressing a mode control button located on a weapon). In such a close-combat mode, the user could avoid information overload by suppressing all information except icons for friendly forces. In some cases, the soldier might even choose to suppress "friendly" icons and opt for an audible warning if the weapon is pointed at friendly personnel. As yet another variation, a soldier might configure his system to display icons for friendly forces within a first range ( e.g., 300 meters) and for enemy positions within a second range ( e.g., 1000 meters), to display graphics for patrol routes within a third range ( e.g., 500 meters), to plot control measures with routes, etc.) [Scales: col. 17, line 59 – col. 18, line 11 – Note: User can set different aim modes of the camera for the target]; (i.e. At shorter distances, parallax is in many applications a non-issue. At least some implementations of system 10 are predominantly intended for use against targets at distances greater than 10 meters. Moreover, when targeting a weapon using system 10, weapon view 74 will ultimately be the source of assurance that the weapon is pointed at a proper target. Even if weapon view 7 4 is slightly misaligned with the surrounding portions of the goggles view, the soldier will be primarily concerned that the weapon is pointed at the correct target, and weapon view 74 will still accurately show the intended target. Additionally, if it is known a priori that targets will be at a short range (e.g., during a room-clearing operation), calibration can be performed using a target at the presumed average range of real targets to be encountered (rather than at 300+ meters), thus minimizing the effects of parallax. FIGS. 6G and 6H show rotation of weapon view 74 in display 70. Based on the data received from sensors 13 and 18, computer 30 calculates an amount by which weapon view 74 should be rotated within display 70 so as to be properly registered with the remainder of display 70) [Scales: col. 9, line 48-67; Figs. 3, 5A-B, 6A-H].

Regarding claim 12, Scales meets the claim limitations as set forth in claim 10.
Scales further meets the claim limitations, as follows:
The camera system according to claim 10 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the application provides the digital reticle that is overlaid or displayed over the camera view ((i.e. From block 219 of FIG. 7, computer 30 proceeds to block 119 of FIG. 5B. In block 119, the scope image is cropped, resized and/or rotated. The resulting image is then overlaid on the goggles image as the weapon view (block 121). A reticle (which corresponds to the scope FOV centerline) may be generated, but in some embodiments an integral scope image reticle will be displayed as part of the image. As mentioned above, the weapon view may be given a desired shape (e.g., rectangular or circular) and angular dimension(s), and portions of the scope view outside of the desired shape may be cropped) [Scales: col. 15, line 22-32; Figs. 5A-B, 7 – Note: the integral scope image reticle is a digital reticle].

Regarding claim 13, Scales meets the claim limitations as set forth in claim 12.
Scales further meets the claim limitations, as follows:
The camera system according to claim 12 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the application provides graphical elements that cause the digital reticle to move over the camera view ((i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19.)) [Scales: col. 3, line 56-62; Fig. 1]; (i.e. From block 219 of FIG. 7, computer 30 proceeds to block 119 of FIG. 5B. In block 119, the scope image is cropped, resized and/or rotated. The resulting image is then overlaid on the goggles image as the weapon view (block 121). A reticle (which corresponds to the scope FOV centerline) may be generated, but in some embodiments an integral scope image reticle will be displayed as part of the image. As mentioned above, the weapon view may be given a desired shape ( e.g., rectangular or circular) and angular dimension(s), and portions of the scope view outside of the desired shape may be cropped) [Scales: col. 15, line 22-32; Figs. 5A-B, 7 – Note: the integral scope image reticle is a digital reticle]) so that the digital reticle is aligned with an aim point of the weapon sight  (i.e. A calibration reticle corresponding to the goggles FOV centerline is shown in the goggles display. The user then moves rifle 19 so that a reticle corresponding to the centerline of scope 17 is aligned with the goggles reticle and presses a "calibration" button.) [Scales: col. 8, line 16-20]

Regarding claim 14, Scales meets the claim limitations as set forth in claim 5.
Scales further meets the claim limitations, as follows:
The camera system according to claim 5 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the handheld or wearable system (i.e. a pair of goggles) [Scales: col. 1, line 24-25] and the camera communicate wirelessly (i.e. Although wired sensors and video cables are
used here, control unit 16 communicates wirelessly with sensors 13 and 18, goggles 11 and/or scope 17 in other embodiments. For example, ultra-wideband (UWB) transceivers may transmit video and sensor data from rifle 19, as well as video and sensor data from goggles 11. Likewise, UWB may be used to transmit video from the control unit to goggles 11. Although UWB radios, such as Time Domain's PulsON® radio, are particularly desirable for their high bandwidth, low power consumption and for being virtually undetectable, any wireless standard may be used, including both Bluetooth and IEEE 802.11) [Scales: col. 4, line 22-33].  

Regarding claim 16, Scales meets the claim limitations as set forth in claim 1.
Scales further meets the claim limitations, as follows:
The camera system according to claim 1 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the weapon is a handheld weapon (i.e. a rifle carried by the user.) [Scales: col. 1, line 64; Figs. 1, 6A-B, 6F-G].

Regarding claim 17, Scales meets the claim limitations as set forth in claim 1.
Scales further meets the claim limitations as follows:
The camera system according to claim 1 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the weapon is not a handheld weapon (i.e. A weapon mounted on the vehicle includes a video
gun sight producing images processed and projected onto the heads up display) [Scales: col. 23, line 61-63].

Regarding claim 18, Scales meets the claim limitations as set forth in claim 1.
Scales further meets the claim limitations as follows:
The camera system according to claim 1 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the weapon is mounted on a vehicle or a stationary platform (i.e. A weapon mounted on the vehicle includes a video gun sight producing images processed and projected onto the heads up display) [Scales: col. 23, line 61-63].

Regarding claim 20, Scales meets the claim limitations, as follows:
A weapon system ((i.e. augmented reality systems) [Scales: col. 1, line 17; Fig. 1]; (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1]) comprising: a display ((i.e. an information-enhanced heads up display (HUD)) [Scales: col. 2, line 40-41]; (i.e. a user display) [Scales: col. 2, line 46]);
a weapon (i.e. a rifle) [Scales: col. 1, line 64] having a weapon sight ((i.e. a weapon sight) [Scales: col. 7, line 28-29]; (i.e. The HUD portion of user display 70 is shown as a rectangular region 73 in the center portion of the goggles FOV. As explained in further detail below, various graphical indicia are overlaid within HUD 73. Also overlaid on HUD 73 is a weapon view 74 corresponding to (and generated from) the scope image) [Scales: col. 7, line 3-8; Fig. 4]); a camera configured to be mounted to the weapon (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1] and operatively coupled to the display (i.e. Using information from sensors 13 and 18, a computer within control unit 16 determines orientation of the line of sight for goggles 11 relative to the line of sight for scope 17. As described in more detail below, this permits superimposition of an image from) [Scales: col. 8, line 53-57; Figs. 3-4; 6A-B]; a manual windage adjustment configured to horizontally adjust the camera ((i.e. Adjusting for these and other differences between scope 17 and goggles 11 so as to determine a linear distance up or down on user display 70 (and an image rotation) is within the ability of persons skilled in the art once such persons are supplied with information provided herein) [Scales: col. 8, line 53-57; Figs. 4-6H, 8A-9C, 12A-13B]; (i.e. calibration can be performed manually (typically in less than ten seconds)) [Scales: col. 14, line 22-23] ; (i.e. As yet another variation, a soldier might configure his system to display icons for friendly forces within a first range ( e.g., 300 meters) and for enemy positions within a second range ( e.g., 1000 meters), to display graphics for patrol routes within a third range ( e.g., 500 meters), to plot control measures with routes, etc) [Scales: col. 18, line 6-11]) with respect to the weapon sight when the camera is mounted to the weapon (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1]; and a manual elevation adjustment configured to vertically adjust the camera ((i.e. Adjusting for these and other differences between scope 17 and goggles 11 so as to determine a linear distance up or down on user display 70 (and an image rotation) is within the ability of persons skilled in the art once such persons are supplied with information provided herein) [Scales: col. 8, line 53-57; Figs. 4-6H, 8A-9C, 12A-13B]; (i.e. calibration can be performed manually (typically in less than ten seconds)) [Scales: col. 14, line 22-23]) with respect to the weapon sight when the camera is mounted to the weapon (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1]. 
Scales does not explicitly disclose the following claim limitations (Emphasis added).
A weapon system comprising: a display; a weapon having a weapon sight; a camera mounted to the weapon and operatively coupled to the display; a manual windage adjustment configured to horizontally adjust the camera with respect to the weapon sight; and a manual elevation adjustment configured to vertically adjust the camera with respect to the weapon sight.   
However, in the same field of endeavor Karcher further discloses the claim limitations and the deficient claim limitations, as follows:
a manual windage adjustment ((i.e. Manual windage correction adjustments) [Karcher: para. 0073; Figs. 2, 8]; (i.e. PAWS also has the ability to accept manual
input of windage and elevation offset corrections) [Karcher: para. 0090] ; (i.e. This aiming reticle can be manually adjusted with windage and elevation knobs located on the scope.) [Karcher: para. 0094]) configured to horizontally adjust the camera (i.e. Integrated GPS and digital compass, wherein the weapon sight is capable of full coordinate target location and designation. The weapon sight may be capable of marking GPS locations within an object scene with range indicators. Similarly, the user can point the scope to a given object in the scene, determine the range to the object either manually, with laser range finding, parallax, or similar method and then mark its downrange GPS location in the weapon sight for local or external reference.) [Karcher: para. 0137] with respect to the weapon sight  (i.e. The central optical elements including the imaging sensor and micro LCD assembly are, in some embodiments, mounted on an internal framework (not shown). In various embodiments, the windage and elevation adjustments move this framework in a manner similar to how a conventional riflescope functions to achieve the necessary angular offsets that are desired for alignment and configuration.) [Karcher: para. 0061; Figs. 2, 8]((i.e. Manual windage correction adjustments) [Karcher: para. 0073; Figs. 2, 8]; (i.e. PAWS also has the ability to accept manual input of windage and elevation offset corrections) [Karcher: para. 0090] ; (i.e. This aiming reticle can be manually adjusted with windage and elevation knobs located on the scope.) [Karcher: para. 0094]) configured to vertically adjust (i.e. PAWS also has the ability to accept manual input of windage and elevation offset corrections) [Karcher: para. 0090] the camera with respect to the weapon sight  (i.e. The central optical elements including the imaging sensor and micro LCD assembly are, in some embodiments, mounted on an internal framework (not shown). In various embodiments, the windage and elevation adjustments move this framework in a manner similar to how a conventional riflescope functions to achieve the necessary angular offsets that are desired for alignment and configuration.) [Karcher: para. 0061; Figs. 2, 8].    
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales with Karcher to include the manual windage and elevation adjustments in the camera system.  
Therefore, the combination of Scales with Karcher will enable the user to obtain the necessary angular offsets that are desired for alignment and configuration [Karcher: para. 0061].

Regarding claim 21, Scales meets the claim limitations as set forth in claim 20.
Scales further meets the claim limitations as follows:
The weapon system of claim 20 ((i.e. augmented reality systems) [Scales: col. 1, line 17; Fig. 1]; (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1])), wherein the manual windage adjustment and the manual elevation adjustment permit aligning the camera (i.e. calibration can be performed manually (typically in less than ten seconds)) [Scales: col. 14, line 22-23] so that the camera (i.e. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 62-65; Fig. 1] provides a camera view with an aim point that coincides with an aim point of the weapon sight (i.e. A calibration reticle corresponding to the goggles FOV centerline is shown in the goggles display. The user then moves rifle 19 so that a reticle corresponding to the centerline of scope 17 is aligned with the goggles reticle and presses a "calibration" button.) [Scales: col. 8, line 16-20].
Scales does not explicitly disclose the following claim limitations (Emphasis added).
The weapon system of claim 20, wherein the manual windage adjustment and the manual elevation adjustment permit aligning the camera so that the camera provides a camera view with an aim point that coincides with an aim point of the weapon sight.

the manual windage adjustment and the manual elevation adjustment permit ((i.e. PAWS also has the ability to accept manual input of windage and elevation offset corrections) [Karcher: para. 0090] ; (i.e. This aiming reticle can be manually adjusted with windage and elevation knobs located on the scope.) [Karcher: para. 0094]) aligning the camera so that the camera provides a camera view with an aim point that coincides with an aim point of the weapon sigh (i.e. The central optical elements including the imaging sensor and micro LCD assembly are, in some embodiments, mounted on an internal framework (not shown). In various embodiments, the windage and elevation adjustments move this framework in a manner similar to how a conventional riflescope functions to achieve the necessary angular offsets that are desired for alignment and configuration.) [Karcher: para. 0061; Figs. 2, 8].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales with Karcher to include the windage and elevation adjustments in the camera system.  
Therefore, the combination of Scales with Karcher will enable the user to manually calibrate in order to obtain necessary angular offsets that are desired for alignment and configuration [Karcher: para. 0061]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scales (US Patent 9,229,230 B2), in view of Karcher (US Patent Application Publication 2012/0097741 A1), (“Karcher”), in view of Bradski et al. (US Patent 10,203,762 B2), (“Bradski”).
Regarding claim 15, Scales meets the claim limitations as set forth in claim 1.
Scales further meets the claim limitations as follows:
The camera system according to claim 1 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein the display is part of the camera.  
Scales and Karcher do not explicitly disclose the following claim limitations (Emphasis added).
The camera system according to claim 1, wherein the display is part of the camera.    
However, in the same field of endeavor Bradski further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the display is part of the camera  (i.e. In the AR system, the display system may be generally fixed with regard to the camera physically (e.g., the cameras
and the display system may be fixedly coupled or fastened together, such as by virtue of the structures of a head mounted display)) [Bradski: col. 246, line 7-12].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales, Karcher with Bradski to integrate the display into the camera such as in a head mouthed display.  
Therefore, the combination of Scales, Karcher with Bradski will enable the user to view both a real-world view and an augmented reality from the head mounted display [Bradski: col. 3, line 46 – col. 4, line 45].      

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scales (US Patent 9,229,230 B2), (“Scales”), in view of Karcher (US Patent Application Publication 2012/0097741 A1), (“Karcher”), in view of Moulton (US Patent 7,377,704 B2), (“Moulton”).

Regarding claim 19, Scales meets the claim limitations as set forth in claim 1.

The camera system according to claim 1 ((i.e. augmented reality systems) [Scales: col. 1, line 17; Fig. 1]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]) for use with a weapon (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1], further comprising: a rangefinder operatively coupled to the display ((i.e. ultra-wideband (UWB) transceivers may transmit video and sensor data from rifle 19, as well as video and sensor data from goggles 11) [Scales: col. 4, line 25-27]; (i.e. As described in more detail below, this permits superimposition of an image from scope 17 onto a display corresponding to a field of view of goggles 11) [Scales: col. 4, line 13-16]); wherein the camera is configured to provide in a different line of sight than the weapon sight;wherein, during a set-up procedure ((i.e. selection can take place during set-up) [Scales: col. 17, line 61-62]; (i.e. initial calibration) [Scales: col. 8, line 3]), a camera view (i.e. the goggles FOV) [Scales: col. 8, line 16-17] shown on the display is used to acquire a same aim point as the weapon ((i.e. the goggles FOV centerline is shown in the goggles display. The user then moves rifle 19 so that a reticle corresponding to the centerline of scope 17 is aligned with the goggles reticle and presses a "calibration" button.) [Scales: col. 8, line 16-20]; (i.e. An aiming reticle 76 is located at the center of weapon view 74, and corresponds to the rifle aim point (as zeroed to the rifle at a specified range) and lies near the scope FOV centerline) [Scales: col. 7, line 30-32]) by: fixing the weapon (i.e. point a weapon at the target) [Scales: col. 7, line 27] with sights directed at a first target ((i.e. point a weapon at the target) [Scales: col. 7, line 27]; (i.e. weapon view 74 will ultimately be the source of assurance that the weapon is pointed at a proper target) [Scales: col. 9, line 52-54]); adjusting an orientation of the camera with respect to the weapon sight ((i.e. the IMU-based calculation for position and rotation of weapon view 74 within display 70 is checked using an image-based method. This permits computer 30 to adjust the manner in which IMU-based positions and rotations are calculated, thereby correcting for 10 bias drift and helping to maintain proper registration of the scope image within the goggles image. As used herein, "registration" refers to positioning of a scope image (or a portion of that scope image) within a goggles image so that the two images are properly aligned and positioned, and one image coincides with the other.) [Scales: col. 10, line 5-15]; (i.e. The IMU-based rotation matrix is then used in block 113 to calculate a location (i.e., horizontal and vertical position) and an image rotation for the scope image within the goggles image (and thus, the correct placement of weapon view 74 in user display 70). Rotation matrices and the use of same to place and orient one image within another are known in the art and/or would be readily apparent to persons ordinary skill in the art once such persons are provided with the information contained herein. As part of the IMU-based location and image rotation calculation, computer adjusts for differences between scope 17 (and a scope image) and array 56 (and a goggles image)) [Scales: col. 8, line 38-49; Figs 5A-5B]; (i.e. IMU-based orientation determination is relatively simple from a computational standpoint and is generally quite robust over short periods of time) [Scales: col. 10, line 16-18]) via the manual windage adjustment and/or the manual elevation adjustment; and digitally adjusting (i.e. the controller is further configured to adjust) [Scales: col. 26, line 1-2] a reticle superimposed on the display to the center of the view ((i.e. A calibration reticle corresponding to the goggles FOV centerline is shown in the goggles display) [Scales: col. 8, line 16-17]; (i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19.  Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65]; (i.e. the IMU-based calculation for position and rotation of weapon view 74 within display 70 is checked using an image-based method. This permits computer 30 to adjust the manner in which IMU-based positions and rotations are calculated, thereby correcting for 10 bias drift and helping to maintain proper registration of the scope image within the goggles image. As used herein, "registration" refers to positioning of a scope image (or a portion of that scope image) within a goggles image so that the two images are properly aligned and positioned, and one image coincides with the other.) [Scales: col. 10, line 5-15; Figs 5A-5B]),wherein, after the set-up procedure (i.e. After initial calibration) [Scales: col. 8, line 21], the camera view ((i.e. the goggles FOV) [Scales: col. 8, line 16-17]; (i.e. the location and rotation of weapon view 74 within user display 70 is determined by computer 30 based on output from sensors 13 and 18 and based on comparison of the scope image with the goggles image) [Scales: col. 7, line 19-22]) does not use a weapon sight of the weapon when acquiring a second target ((i.e. In this manner, a user of system 10 is able to simultaneously survey a setting, acquire a target and point a weapon at the target without having to remove his or her goggles and adjust to a weapon sight) [Scales: col. 7, line 25-29]; (i.e. The ability to minimize the need for manually initiated recalibration would be highly advantageous.  Additional advantages could also be obtained by increasing the types of information provided by a HUD within goggles worn by a user.) [Scales: col. 1, line 44-48]); and the wherein display shows data from the rangefinder.
Scales does not explicitly disclose the following claim limitations (Emphasis added).
The camera system according to claim 1, further comprising: a rangefinder operatively coupled to the display; wherein the camera is configured to provide in a different line of sight than the weapon sight; wherein, during a set-up procedure, a camera view shown on the display is used to acquire a same aim point as the weapon by: fixing the weapon with the weapon sight directed at a first target; adjusting an orientation of the camera; and digitally adjusting a reticle superimposed on the display to a center of the camera view; wherein, after the set-up procedure, the camera view does not use the weapon sight of the weapon when acquiring a second target; and wherein the display shows data from the rangefinder.   
However, in the same field of endeavor Hamilton further discloses the claim limitations and the deficient claim limitations, as follows:
a rangefinder operatively coupled to the display (i.e. For rangefinder operation, in some embodiments a single button control is dedicated for making or executing a rangefinder measurement. Options for operation of the rangefinder are optionally shown on the sight's heads up display. The range to target may be prominently displayed when viewing the target scene, such as depicted in FIG. 4) [Karcher: para. 0070; Fig. 4]; …..
wherein the display shows data from the rangefinder (i.e. For rangefinder operation, in some embodiments a single button control is dedicated for making or executing a rangefinder measurement. Options for operation of the rangefinder are optionally shown on the sight's heads up display. The range to target may be prominently displayed when viewing the target scene, such as depicted in FIG. 4) [Karcher: para. 0070; Fig. 4].    
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales with Karcher to include a rangefinder integrated with a display in the system.  
Therefore, the combination of Scales with Karcher will enable the user to navigate and obtain rangefinder information from the display [Karcher: para. 0070; Fig. 4]. 
Scales and Karcher do not explicitly disclose the following claim limitations (Emphasis added).
a camera and a rangefinder operatively coupled to the display, the camera in a different line of sight than sights of the weapon, 
However, in the same field of endeavor Moulton further discloses the deficient claim limitations as follows:
the camera in a different line of sight than sights of the weapon ((i.e. the gun sight observer to look through the glass cube as normal, while the camera sees the gun sight image via the right angle reflection of the beam splitter's prism interface) [Moulton: col. 1, line 36-39],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales and Karcher with Moulton to include a single universal through sight camera with corresponding adapters in the weapon system.  
Therefore, the combination of Scales and Karcher with Moulton will allows the gun sight observer to look through the glass cube as normal, while the camera sees the gun sight image via the right angle reflection of the beam splitter's prism interface [Moulton: col. 1, line 36-39].   

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Scales (US Patent 9,229,230 B2), in view of Karcher (US Patent Application Publication 2012/0097741 A1), (“Karcher”), in view of Sammut et al. (US Patent Application Publication 2016/0252325 A1), (“Sammut”).

Regarding claim 22, Scales and Karcher meet the claim limitations as set forth in claim 20.
Scales and Karcher further meet the claim limitations as follows:
The weapon system of claim 20 ((i.e. augmented reality systems) [Scales: col. 1, line 17]; (i.e. a system employing the two video sources is being used) [Scales: col. 2, line 20-21]), wherein: the manual windage adjustment ((i.e. Manual windage correction adjustments) [Karcher: para. 0073; Figs. 2, 8]; (i.e. PAWS also has the ability to accept manual
input of windage and elevation offset corrections) [Karcher: para. 0090] ; (i.e. This aiming reticle can be manually adjusted with windage and elevation knobs located on the scope.) [Karcher: para. 0094] comprises a first turret that horizontally adjusts the camera ((i.e. Adjusting for these and other differences between scope 17 and goggles 11 so as to determine a linear distance up or down on user display 70 (and an image rotation) is within the ability of persons skilled in the art once such persons are supplied with information provided herein) [Scales: col. 8, line 53-57; Figs. 4-6H, 8A-9C, 12A-13B]; (i.e. calibration can be performed manually (typically in less than ten seconds)) [Scales: col. 14, line 22-23] ; (i.e. As yet another variation, a soldier might configure his system to display icons for friendly forces within a first range ( e.g., 300 meters) and for enemy positions within a second range ( e.g., 1000 meters), to display graphics for patrol routes within a third range ( e.g., 500 meters), to plot control measures with routes, etc) [Scales: col. 18, line 6-11]; (i.e. Integrated GPS and digital compass, wherein the weapon sight is capable of full coordinate target location and designation. The weapon sight may be capable of marking GPS locations within an object scene with range indicators. Similarly, the user can point the scope to a given object in the scene, determine the range to the object either manually, with laser range finding, parallax, or similar method and then mark its downrange GPS location in the weapon sight for local or external reference.) [Karcher: para. 0137]) with respect to the weapon sight when rotated ((i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1]; (i.e. The central optical elements including the imaging sensor and micro LCD assembly are, in some embodiments, mounted on an internal framework (not shown). In various embodiments, the windage and elevation adjustments move this framework in a manner similar to how a conventional riflescope functions to achieve the necessary angular offsets that are desired for alignment and configuration.) [Karcher: para. 0061; Figs. 2, 8]); and the manual elevation adjustment ((i.e. PAWS also has the ability to accept manual input of windage and elevation offset corrections) [Karcher: para. 0090] ; (i.e. This aiming reticle can be manually adjusted with windage and elevation knobs located on the scope.) [Karcher: para. 0094]) configured to vertically adjust (i.e. PAWS also has the ability to accept manual input of windage and elevation offset corrections) [Karcher: para. 0090]) comprises a second turret that vertically adjusts the camera ((i.e. Adjusting for these and other differences between scope 17 and goggles 11 so as to determine a linear distance up or down on user display 70 (and an image rotation) is within the ability of persons skilled in the art once such persons are supplied with information provided herein) [Scales: col. 8, line 53-57; Figs. 4-6H, 8A-9C, 12A-13B]; (i.e. calibration can be performed manually (typically in less than ten seconds)) [Scales: col. 14, line 22-23]) with respect to the weapon sight when rotated ((i.e. System 10 further includes a video source (or "scope") 17 and a sensor 18 configured to move as a single unit with scope 17. In the embodiment shown, scope 17 is affixed to a rifle 19 and is used to target rifle 19. In particular, scope 17 is aligned with the barrel of rifle 19 such that a reticle corresponding to the optical centerline of scope 17 generally follows the path of a bullet fired from rifle 19. Scope 17 may include a visible light video camera, a thermal imaging (i.e., IR sensitive) video camera, a night-vision video camera, or some combination thereof)) [Scales: col. 3, line 56-65; Fig. 1]; (i.e. The central optical elements including the imaging sensor and micro LCD assembly are, in some embodiments, mounted on an internal framework (not shown). In various embodiments, the windage and elevation adjustments move this framework in a manner similar to how a conventional riflescope functions to achieve the necessary angular offsets that are desired for alignment and configuration.) [Karcher: para. 0061; Figs. 2, 8]).
Scales and Karcher do not explicitly disclose the following claim limitations (Emphasis added).
The weapon system of claim 20, wherein: the manual windage adjustment comprises a first turret that horizontally adjusts the camera with respect to the weapon sight when rotated; and the manual elevation adjustment comprises a second turret that vertically adjusts the camera with respect to the weapon sight when rotated.    
However, in the same field of endeavor Sammut further discloses the claim limitations and the deficient claim limitations, as follows:
the manual windage adjustment comprises a first turret ((i.e. adjustments of the elevation and windage turrets) [Sammut: para. 0383]; (i.e. After adjusting the scopes windage and elevation knobs, the soldier achieves a 100 meter zero) [Sammut: para. 0386]) ((i.e. adjustments of the elevation and windage turrets) [Sammut: para. 0383]; (i.e. After adjusting the scopes windage and elevation knobs, the soldier achieves a 100 meter zero) [Sammut: para. 0386]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scales, Karcher with Sammut to integrate turrets as mechanisms for the elevation and windage adjustments. 
Therefore, the combination of Scales, Karcher with Sammut will enable the user to adjust elevation and windage [Sammut: 0386].                                                                                                                                                                               

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488